Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered January 6, 1997, convicting him of robbery in the first degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual *496review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant contends that the trial court erred in denying his challenge for cause of three prospective jurors. However, the defendant did not exhaust his peremptory challenges. Thus, he was not prejudiced by having to expend three of his challenges to excuse the jurors in question (see, e.g., People v Hewitt, 189 AD2d 781). In any event, the responses of the subject jurors to the defense counsel’s inquiries did not rise to the level of actual bias or otherwise indicate that they would be unable to render an impartial verdict (see, People v Hernandez, 222 AD2d 696, 697; People v Archer, 210 AD2d 241, 242).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Joy, Friedmann and Goldstein, JJ., concur.